United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.F., Appellant
and
TENNESSEE VALLEY AUTHORITY,
Muscle Shoals, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-277
Issued: March 26, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 24, 2006 appellant timely appealed the September 18, 2006 merit decision of
the Office of Workers’ Compensation Programs, which denied his claim for an employmentrelated traumatic injury. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has
jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant sustained an injury in the performance of duty on
July 21, 2006.
FACTUAL HISTORY
On August 1, 2006 appellant, a 31-year-old environmental technician, filed a traumatic
injury claim for whiplash and back spasms. He attributed his claimed condition to a July 21,
2006 motor vehicle accident. Appellant stated that he was stopped at a signal-controlled
intersection when another motor vehicle rear-ended the employing establishment vehicle he was

operating.1 He did not miss any time from work as a result of the July 21, 2006 motor vehicle
accident. While the claim form indicated that appellant sought medical treatment on July 21,
2006, no medical evidence accompanied the claim.
On August 9, 2006 the Office advised appellant by letter that the information received
was insufficient to establish that he sustained an injury on July 21, 2006. The Office requested
that appellant submit a physician’s report that included a history of injury, dates of examination
and any treatment, a detailed description of findings, results of x-rays and any laboratory tests
and a specific diagnosis of the injury. The Office further advised that the physician’s opinion
should be supported by a medical explanation of how the reported work incident caused or
aggravated the claimed employment injury. It afforded appellant 30 days to submit the requested
information.
The Office subsequently received emergency room treatment records for July 21, 2006.2
Appellant’s chief complaint was mid and low back pain following a motor vehicle collision. He
had a prior history of back injury when serving in Iraq. Appellant reported wearing a seat belt at
the time he was struck from behind. The collision did not result in air bags being deployed.
Appellant complained of a little bit of pain on the side of his neck and shoulders, but principally
in his mid to lower back, worse on the left. His neurological examination was normal and x-rays
of the lumbar and thoracic spine were negative for acute findings. Dr. Evelyn W. Young, a
Board-certified family practitioner, noted tenderness in the cervical paraspinous muscles and
across the shoulders. She also noted minimal tenderness in the lower thoracic spine and
tenderness in the lumbar spine and paraspinous muscles. Dr. Young’s assessment was “motor
vehicle collision with strains.” She prescribed pain and anti-inflammatory medication and
instructed appellant to apply ice and heat.
In a decision dated September 18, 2006, the Office denied appellant’s traumatic injury
claim. The Office accepted that the July 21, 2006 motor vehicle accident occurred as alleged.
However, the Office found that Dr. Young’s finding of “motor vehicle collision with strains”
was not a specific diagnosis of injury.
LEGAL PRECEDENT
A claimant seeking benefits under the Federal Employees’ Compensation Act3 has the
burden of establishing the essential elements of his claim by the weight of the reliable, probative
and substantial evidence, including that an injury was sustained in the performance of duty as

1

The employing establishment confirmed that appellant was operating a government-owned vehicle on July 21,
2006 when he was involved in a motor vehicle accident in Little Rock, AR. Police records also confirmed the
incident.
2

Appellant was seen at Baptist Health Medical Center-Little Rock.

3

5 U.S.C. § 8101 et seq.

2

alleged and that any specific condition or disability claimed is causally related to the
employment injury.4
To determine if an employee sustained a traumatic injury in the performance of duty, the
Office begins with an analysis of whether “fact of injury” has been established. Generally, fact
of injury consists of two components that must be considered in conjunction with one another.
The first component to be established is that the employee actually experienced the employment
incident that is alleged to have occurred.5 The second component is whether the employment
incident caused a personal injury.6
ANALYSIS
The July 21, 2006 emergency room treatment records indicate that appellant suffered
“strains” as a consequence of a motor vehicle collision. The only noted physical findings were
varying degrees of tenderness in the cervical, thoracic and lumbar spine and surrounding
musculature as well as tenderness across the shoulders bilaterally. The remainder of appellant’s
examination, including x-rays, was unremarkable. While it is apparent that appellant complained
of neck, shoulder and back pain, Dr. Young’s assessment of “strains” is not specific to a
particular body part or region of the spine. Because the record did not include a specific
diagnosis attributable to the July 21, 2006 motor vehicle accident, the Office properly denied
appellant’s traumatic injury claim.
CONCLUSION
Appellant failed to establish that he sustained an injury as a result of the July 21, 2006
employment-related motor vehicle accident.

4

20 C.F.R. § 10.115(e), (f) (2006); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996). Causal relationship is
a medical question that can generally be resolved only by rationalized medical opinion evidence. See Robert G.
Morris, 48 ECAB 238 (1996). A physician’s opinion on the issue of whether there is a causal relationship between
the claimant’s diagnosed condition and the implicated employment factors must be based on a complete factual and
medical background of the claimant. Victor J. Woodhams, 41 ECAB 345, 352 (1989). Additionally, in order to be
considered rationalized, the opinion must be expressed in terms of a reasonable degree of medical certainty, and
must be supported by medical rationale, explaining the nature of the relationship between the diagnosed condition
and appellant’s specific employment factors. Id.
5

Elaine Pendleton, 40 ECAB 1143 (1989).

6

John J. Carlone, 41 ECAB 354 (1989).

3

ORDER
IT IS HEREBY ORDERED THAT the September 18, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 26, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

